DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US Patent No. 8,430,445) in view of Mansueto (US Patent Application No. 2017/0021711).
Regarding claim 1, Williams teaches a vehicle exterior surface protective device (col. 1, lines 55-60) comprising a shell defining an interior space, the shell being sized such that the shell is configured for covering a portion of an exterior surface of a vehicle (col. 1, lines 15-20, 55-60), the first insert positioned in the interior space adjacent to a top of the shell, the first insert being at least semirigid wherein the first insert is configured for resisting impact deformation (col. 1, lines 55-60); a fastener engaged to the shell and being configured to be selectively engageable to the vehicle for fixedly positioning the shell over the portion of the exterior surface, wherein the shell is configured for protecting the portion of the exterior surface from the impact of the object, wherein the first insert is configured for dissipating a force from an impact of an object (col. 1, lines 55-60).
Williams fails to teach a second insert positioned in the interior space adjacent to a bottom of the shell, the second insert being resiliently deformable.  However, Mansueto teaches a vehicle exterior surface protective device (page 1, paragraph [0005]) comprising an insert positioned in an interior space adjacent to a bottom of a shell, the insert being resiliently deformable (page 2, paragraph [0018]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the insert of Mansueto in the vehicle exterior surface protective device of Williams in order to prevent snow and ice from cumulating on a windshield as well as to protect the interior of the vehicle from damage that may be caused by sunlight (Mansueto, page 1, paragraph [0001]).
Regarding claim 2, Williams teaches wherein the shell comprises a plurality of sections, the sections being hingedly interconnected such that the plurality of sections is selectively foldable from a first configuration, wherein the sections are substantially planarly positioned, to a second configuration, wherein at least two of the sections are stacked one upon the other (col. 3, lines 3-25).
Regarding claim 3, Williams teaches wherein the shell comprises elastomer such that the shell is substantially impermeable to water (col. 1, lines 60-65).
Regarding claim 4, Williams teaches wherein the shell has a perimeter shaped substantially complementarily to a circumference of the portion of the exterior surface of the vehicle (col. 1, lines 55-65, col. 3, lines 25-40).
Regarding claim 5, Williams teaches wherein the first insert comprises metal (col. 3, lines 25-40).
Regarding claim 6, Williams teaches wherein the first insert is bonded to the top of the shell (col. 3, lines 5-40).
Regarding claim 7, Williams fails to teach wherein the second insert comprises foamed elastomer.  However, Mansueto teaches a vehicle exterior surface protective device (page 1, paragraph [0005]) comprising an insert positioned in an interior space adjacent to a bottom of a shell, the insert being resiliently deformable (page 2, paragraph [0018]), wherein the insert comprised foamed elastomer (page 2, paragraph [0018], page 3, paragraph [0029]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the insert of Mansueto in the vehicle exterior surface protective device of Williams in order to prevent snow and ice from cumulating on a windshield as well as to protect the interior of the vehicle from damage that may be caused by sunlight (Mansueto, page 1, paragraph [0001]).
Regarding claim 8, Williams fails to teach wherein the second insert is bonded to the first insert.  However, Mansueto teaches a vehicle exterior surface protective device (page 1, paragraph [0005]) comprising an insert positioned in an interior space adjacent to a bottom of a shell, the insert being resiliently deformable (page 2, paragraph [0018]), wherein the second insert is bonded to the first insert (page 2, paragraph [0018], page 3, paragraph [0029]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the insert of Mansueto in the vehicle exterior surface protective device of Williams in order to prevent snow and ice from cumulating on a windshield as well as to protect the interior of the vehicle from damage that may be caused by sunlight (Mansueto, page 1, paragraph [0001]).
Regarding claim 9, Williams fails to teach wherein the second insert is bonded to the bottom of the shell.  However, Mansueto teaches a vehicle exterior surface protective device (page 1, paragraph [0005]) comprising an insert positioned in an interior space adjacent to a bottom of a shell, the insert being resiliently deformable (page 2, paragraph [0018]), wherein the second insert is bonded to the first insert, wherein the second insert is bonded to the bottom shell (page 2, paragraph [0018], page 3, paragraph [0029]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the insert of Mansueto in the vehicle exterior surface protective device of Williams in order to prevent snow and ice from cumulating on a windshield as well as to protect the interior of the vehicle from damage that may be caused by sunlight (Mansueto, page 1, paragraph [0001]).
Regarding claim 10, Williams teaches wherein the device further includes a sleeve coupled to and extending outwardly from a perimeter of the shell; and the fastener comprising a magnet, the magnet being positioned in the sleeve wherein the magnet is configured for magnetically coupling to a ferromagnetic magnetic adjacent to the portion of the exterior surface of the vehicle for fixedly positioning the shell thereover (col. 1, lines 55-60, col. 3, lines 5-25).
Regarding claim 11, Williams teaches wherein the sleeve comprises elastomer such that the sleeve is substantially impermeable to water (col. 1, lines 55-65).
Regarding claim 12, Williams teaches wherein the sleeve extends circumferentially around the perimeter of the shell, wherein the magnet is configured for substantially sealably coupling the shell to the vehicle (col. 3, lines 5-40).
Regarding claim 13, Williams teaches wherein the fastener comprises an adjustable strap, the adjustable strap having a pair of end hooks and a ratchet engaged thereto, wherein each end hook is configured for selectively engaging a respective element of the vehicle such that the adjustable strap is positioned over the shell, positioning a user for ratcheting the ratchet for tightening the adjustable strap for fixedly positioning the shell over the portion of the exterior surface of the vehicle (col. 3, lines 5-40).
Regarding claim 14, Williams teaches wherein the fastener comprises a fixed strap, the fixed strap being coupled to and extending from the shell, the fixed strap comprising elastomer such that the fixed strap is resiliently stretchable, the fixed strap having a terminal hook coupled thereto distal from the shell, wherein the fixed strap is configured for stretching for positioning the terminal hook for engaging a respective element of the vehicle for fixedly positioning the shell over the portion of the exterior surface of the vehicle (col. 3, lines 5-40).
Regarding claim 15, Williams teaches a vehicle exterior surface protective device and vehicle combination (col. 1, lines 15-20),  comprising: a vehicle having an exterior surface; a shell defining an interior space, the shell being sized such that the shell positionable for covering a portion of the exterior surface of the vehicle (col. 1, lines 15-20, 55-60); a first insert positioned in the interior space adjacent to a top of the shell, the first insert being at least semirigid wherein the first insert is configured for resisting impact deformation (col. 1, lines 15-20, 55-60); and a fastener engaged to the shell and selectively engageable to the vehicle for fixedly positioning the shell over the portion of the exterior surface, wherein the shell is configured for protecting the portion of the exterior surface from the impact of the object (col. 1, lines 15-20, 55-60).
Williams fails to teach a second insert positioned in the interior space adjacent to a bottom of the shell, the second insert being resiliently deformable wherein the first insert is configured for dissipating a force from an impact of an object. However, Mansueto teaches a vehicle exterior surface protective device (page 1, paragraph [0005]) comprising an insert positioned in an interior space adjacent to a bottom of a shell, the insert being resiliently deformable (page 2, paragraph [0018]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the insert of Mansueto in the vehicle exterior surface protective device of Williams in order to prevent snow and ice from cumulating on a windshield as well as to protect the interior of the vehicle from damage that may be caused by sunlight (Mansueto, page 1, paragraph [0001]).
Regarding claim 16, Williams teaches wherein the shell comprises a plurality of sections, the sections being hingedly interconnected such that the plurality of sections is selectively foldable from a first configuration, wherein the sections are substantially planarly positioned, to a second configuration, wherein at least two of the sections are stacked one upon the other (col. 3, lines 3-25), the shell comprises elastomer such that the shell is substantially impermeable to water (col. 1, lines 60-65), the shell has a perimeter shaped substantially complementarily to a circumference of the portion of the exterior surface of the vehicle (col. 1, lines 55-65, col. 3, lines 25-40); the first insert comprises metal (col. 3, lines 25-40), the first insert is bonded to the top of the shell (col. 3, lines 5-40). 
Williams fails to teach wherein the second insert comprises foamed elastomer, the second insert is bonded to the first insert and to the bottom of the shell.  However, Mansueto teaches a vehicle exterior surface protective device (page 1, paragraph [0005]) comprising an insert positioned in an interior space adjacent to a bottom of a shell, the insert being resiliently deformable (page 2, paragraph [0018]), wherein the insert comprised foamed elastomer (page 2, paragraph [0018], page 3, paragraph [0029]), wherein the second insert is bonded to the first insert (page 2, paragraph [0018], page 3, paragraph [0029]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the insert of Mansueto in the vehicle exterior surface protective device of Williams in order to prevent snow and ice from cumulating on a windshield as well as to protect the interior of the vehicle from damage that may be caused by sunlight (Mansueto, page 1, paragraph [0001]).
Regarding claim 17, Williams teaches a sleeve couple to and extending outwardly from a perimeter of the shell, the sleeve comprises elastomer such that the sleeve is substantially impermeable to water (col. 1, lines 55-65); and the fastener comprising a magnet, the magnet being positioned in the sleeve wherein the magnet is configured for magnetically coupling to a ferromagnetic material adjacent to the portion of the exterior surface of the vehicle for fixedly positioning the shell thereover (col. 1, lines 55-60, col. 3, lines 5-25).
Regarding claim 18, Williams teaches a vehicle exterior surface protective device (col. 1, lines 55-60) comprising a shell defining an interior space, the shell being sized such that the shell is configured for covering a portion of an exterior surface of a vehicle, the shell comprising a plurality of sections, the sections being hingedly interconnected such that the plurality of sections is selectively foldable from a first configuration, wherein the sections are substantially planarly positioned, to a second configuration, wherein at least two of the sections are stacked one upon the other, the shell comprising elastomer such that the shell is substantially impermeable to water, the shell having a perimeter shaped substantially complementarily to a circumference of the portion of the exterior surface of the vehicle; a sleeve coupled to and extending outwardly from the perimeter of the shell, the sleeve comprising elastomer such that the sleeve is substantially impermeable to water; a first insert positioned in the interior space adjacent to a top of the shell, the first insert being at least semirigid wherein the first insert is configured for resisting impact deformation, the first insert comprising metal, the first insert being bonded to the top of the shell; wherein the first insert is configured for dissipating a force from an impact of an object, and a fastener engaged to the shell and being configured to be selectively engageable to the vehicle for fixedly positioning the shell over the portion of the exterior surface, wherein the shell is configured for protecting the portion of the exterior surface from the impact of the object, the fastener comprising a magnet, the magnet being positioned in the sleeve, wherein the magnet is configured for magnetically coupling to a ferromagnetic material adjacent to the portion of the exterior surface of the vehicle for fixedly positioning the shell thereover, the sleeve extending; circumferentially around the perimeter of the shell, wherein the magnet is configured for substantially sealably coupling the shell to the vehicle (col. 1, lines 55-60, col. 3, lines 5-25).
Williams fails to teach a second insert positioned in the interior space and adjacent to a bottom of the shell, the second insert being resiliently deformable.  However, Mansueto teaches a vehicle exterior surface protective device (page 1, paragraph [0005]) comprising an insert positioned in an interior space adjacent to a bottom of a shell, the insert being resiliently deformable (page 2, paragraph [0018]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the insert of Mansueto in the vehicle exterior surface protective device of Williams in order to prevent snow and ice from cumulating on a windshield as well as to protect the interior of the vehicle from damage that may be caused by sunlight (Mansueto, page 1, paragraph [0001]).
Regarding claim 19, Williams teaches wherein the fastener comprises an adjustable strap, the adjustable strap having a pair of end hooks and a ratchet engaged thereto, wherein each end hook is configured for selectively engaging a respective element of the vehicle, such that the adjustable strap is positioned over the shell, positioning a user for ratcheting the ratchet for tightening the adjustable strap for fixedly positioning the shell over the portion of the exterior surface of the vehicle (col. 1, lines 55-60, col. 3, lines 5-25).
Regarding claim 20, Williams teaches wherein the fastener comprises a fixed strap, the fixed strap being coupled to and extending from the shell, the fixed strap comprising elastomer such that the fixed strap is resiliently stretchable, the fixed strap having a terminal hook coupled thereto distal from the shell, wherein the fixed strap is configured for stretching for positioning the terminal hook for engaging a respective element of the vehicle for fixedly positioning the shell over the portion of the exterior surface of the vehicle (col. 1, lines 55-65, col. 3, lines 50-55).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        7/12/2022